 Case: 2:19-cv-03575-JLG-EPD Doc #: 13 Filed: 04/30/20 Page: 1 of 4 PAGEID #: 93



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Waqar Ashraf,

             Plaintiff,

        v.                                   Case No. 2:19-cv-3575

Ohio Dept. of Rehabilitation
& Correction, et al.,

             Defendants.

                                     ORDER
        This is an action filed pursuant to 42 U.S.C. §1983 by
plaintiff Waqar Ashraf, an Ohio inmate proceeding pro se.                 In his
original     complaint,    plaintiff     named   the    Ohio   Department      of
Rehabilitation and Correction (“ODRC”) and the Noble Correctional
Institution (“NCI”) as defendants. On October 15, 2019, this court
adopted the report and recommendation of the magistrate judge, who
recommended that this action be dismissed for failure to state a
claim because the defendants were agencies of the State of Ohio
entitled to immunity under the Eleventh Amendment.              Doc. 5.      That
order also granted plaintiff’s request for leave to file an amended
complaint.     Plaintiff filed an amended complaint on January 13,
2020.    See Doc. 9.
        In his amended complaint, plaintiff named OCRD’s Medical
Department and NCI’s Medical Department as defendants.               Plaintiff
alleges that the defendants inflicted cruel and unusual punishment
when he suffered serious complications with his breathing and
rheumatoid arthritis due to carbon monoxide exposure at NCI.                   On
February     27,   2020,   the   magistrate    judge   filed    a   report   and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
 Case: 2:19-cv-03575-JLG-EPD Doc #: 13 Filed: 04/30/20 Page: 2 of 4 PAGEID #: 94



action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.      28    U.S.C.    §1915A(a)-(b)(1).               The   magistrate    judge
concluded that plaintiff’s amended complaint fails to state a claim
against ODRC’s Medical Department and NCI’s Medical Department
because suit against those Ohio agency defendants in federal court
is barred by the Eleventh Amendment.                    She recommended that this
action be dismissed pursuant to 28 U.S.C. §1915(e)(2).                     Plaintiff
filed an objection on March 16, 2020.
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).                   Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations       made    by    the     magistrate        judge.”      28    U.S.C.
§636(b)(1).
     As    the     magistrate      judge    correctly         explained,   28    U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action fails to state a claim upon
which relief may be granted.           Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).      Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.                   See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards        to    review       under    28    U.S.C.   §§1915A     and
1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)


                                            2
 Case: 2:19-cv-03575-JLG-EPD Doc #: 13 Filed: 04/30/20 Page: 3 of 4 PAGEID #: 95



construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.    Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).                 Dismissal
under Rule 12(b)(6) is appropriate if the facts as alleged are
insufficient to make a valid claim or if the claim shows on its
face that relief is barred by an affirmative defense.                Riverview
Health Institute LLC v. Medical Mutual of Ohio, 601 F.3d 505, 512
(6th Cir. 2010).
     The magistrate judge correctly found that plaintiff’s claims
against ODRC’s Medical Department and NCI’s Medical Department,
both agencies of the State of Ohio, are barred by the Eleventh
Amendment.    See Pennhurst St. Sch. & Hosp. v. Halderman, 465 U.S.
89, 100 (1983); Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir.
2013).    Any action against these entities must be brought in the
Ohio Court of Claims.       Plaintiff argues that his Eighth Amendment
claim is well founded, and urges this court to review his medical
records. However, the alleged merits of his Eighth Amendment claim
do not remove the Eleventh Amendment bar.           Plaintiff also cites 28
U.S.C. §1442, which provides that a civil action or criminal
prosecution that is commenced in state court against a federal
officer or agency may be removed to federal court. That statute is


                                       3
 Case: 2:19-cv-03575-JLG-EPD Doc #: 13 Filed: 04/30/20 Page: 4 of 4 PAGEID #: 96



not applicable in this case.               The magistrate judge correctly
concluded that the dismissal of plaintiff’s complaint against
ODRC’s   Medical     Department     and     NCI’s   Medical    Department     is
warranted, as those defendants are entitled to Eleventh Amendment
immunity.    See Harrison, 772 F.3d at 771.          Nothing in plaintiff’s
objection to the report and recommendation convinces this court
that the magistrate judge erred in that regard, and plaintiff’s
objection is denied.
     The court agrees with the report and recommendation (Doc. 11),
and it is hereby adopted. This action is hereby dismissed pursuant
to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim for
which relief may be granted.        For the foregoing reasons, the court
certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of this
order adopting the report and recommendation would not be taken in
good faith, and plaintiff is denied leave to appeal this order in
forma pauperis.


Date: April 30, 2020                   s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       4
